 CASEY MANUFACTURING COMPANY89CaseyManufacturing CompanyandUnited ShoeWorkersofAmerica,AFL-CIO.Case14-CA-3981August 17, 1967DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn April 27, 1967, Trial Examiner Sydney S.Asher, Jr., issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent and the Charging Partyfiled exceptions to the Trial Examiner's Decisionwith supporting briefs.' Respondent additionallyfiled a brief in support of certain portions of theTrial Examiner's Decision and in answer to the ex-ceptions and brief filed by the Charging Party. Noexceptions were filed by the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and findsmerit in the Charging Party's exceptions for thereasons set forth below. Accordingly, the Boardhereby adopts the findings,2 conclusions, andrecommendations3 of the Trial Examiner, except asmodified herein.The record shows that on the day preceding theelection in Respondent's Casey, Illinois, plant, Wil-liamWillinborg,Respondent's president, read aprepared speech, otherwise unobjectionable, in op-position to the Union, to the assembled employees.The Charging Party has excepted to the Trial Ex-aminer's fa.lure to find that Willinborg's spontane-ous remarks, following the reading of his speech, inwhich he admittedly said, "that we had to maintainthe same working conditions in all our plantsbecause of their close proximity," constituted anunlawful promise of benefits. The Charging Partycontends, and we agree, that Willinborg, thereby,impliedly promised the employees that if the Unionwere rejected at the scheduled election, they wouldreceive two additional paid holidays and all otherbenefits contained in a collective-bargaining con-tract with the same Union, executed approximately2 weeks previously by Respondent covering em-ployees in Respondent's Greenup,Illinois,plant.The Trial Examiner found that Willinborg's re-marks, quoted above, were no more than a reminderto the employees of Respondent's longstanding pol-icy, known to the Casey employees, of extendinguniformly to employees in all of its plants thebenefits granted to those in any one plant, and thatits reiteration, even though coming when it did, didnot constitute a promise of a benefit in violation ofthe Act. In our view, Willinboig's statement, in thecircumstances prevailing at the time it was made, ineffect,was an announcement that the Casey em-ployees would receive all the benefits of a unioncontract withouta union,and was, therefore, byclear implication, a promise of benefits made for thepurpose of coercing the employees into rejectingthe Union and in violation of Section 8(a)(1) of theACt.4THE REMEDYThe Trial Examiner, having recommended thatRespondent cease and desist from granting or an-nouncing increased benefits for its employees, inlight of other findings of such violations, we find itunnecessary to provide a separate, similar remedyapplicable to the additional violation found hereinwith respect to the promise of two additional paidholidays.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Casey ManufacturingCompany, Casey, Illinois, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asmodified herein:Delete from paragraph 2(a) that part which reads"to be furnished" and substitute therefor "on formsprovided."3Respondent's exceptionswere limited to the Trial Examiner'sfindings, conclusions, and recommendations with respect to the violationfound arising out of the announcement of a pension plan, made March 4,1966, at the height of the organizational campaign2Member Zagona adopts the finding as to unlawful enforcement of thevalid no-solicitation rule only in the absence of exceptions thereto'We note that the Trial Examiner, in his Decision, has included hisdiscussion of the appropriate remedy under the heading "RecommendedOrder," rather than in a separate section entitled "Remedy" as is custo-maryAccordingly, in adopting the Trial Examiner's RecommendedOrder, we refer specifically to that portion, at the end of the Decision,which specifies the precise conduct from which the Respondent, its of-ficers, agents, successors, and assigns, shall cease and desist and the affir-mative action which they shall take"Member Zagona agrees with the Trial Examiner, for the reasons setforth in the Trial Examiner's Decision, that this statement did not violatethe Act167 NLRB No. 13 90DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSYDNEY S. ASHER, JR., Trial Examiner: On May 25,1966,United Shoe Workers of America, AFL-CIO,herein called the Union, filed charges against CaseyManufacturing Company, Casey,Illinois,herein calledthe Respondent. Amended charges were filed on June 10,1966. On July 29, 1966, the General Counsel issued acomplaintallegingthat,sinceon or about January 17,1966, the Respondent, by certain specified conduct, hasinterfered with, restrained, and coerced its employees inthe exercise of rights guaranteed them in Section 7 of theNational Labor Relations Act, as amended (29 U.S.C.Sec. 151,et seq.),herein called the Act. It is alleged thatthisconduct violated Section 8(a)(1) of the Act.Thereafter, the Respondent filed an answer admitting cer-tain jurisdictional facts, but denying the commission ofany unfair labor practices.'Upon due notice, a hearing was held before me onNovember 29 and 30, 1966, at Marshall, Illinois. Allpartieswere represented and participated fully in thehearing. During the hearing the General Counsel was per-mitted to make two specific amendments to the com-plaint.At the close of the hearing the Respondent movedto dismiss certain parts of the complaint for lack of proof.Rulings on these motions were reserved; they are nowdisposed of in accordance with the findings and conclu-sionsherein. After the close of the hearing all parties filedbriefs. These have been duly considered.Upon the entire record in this case, and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACTThe complaint alleges, the answer admits, and it isfound that the Respondent is, and at all material times hasbeen,an employer engaged in commerce as defined in theAct, and itsoperations meet the Board's jurisdictionalstandards;2and that the Union is, and at all material timeshas been,a labor organization within the meaning of theAct.-A.The SettingEttelbrick Shoe Company, an Illinois corporation, isengaged in the same business as Respondent, and the twocorporations have common stockholders. Nicholas Ettel-brick is chairman of the board of both, and William Wil-lenborg is president of both. At all material times, Ettel-brick Shoe Company operated plants at Robinson, Il-linois, and Greenup,Illinois.Robinson is approximately35 miles from Casey. Greenup and Casey are about 9miles apart and news travels between those two plantsvery rapidly.3i I n its answer, the Respondent "prays that this Complaint be dismissedwith prejudice and that the Union and theGeneral Counselbe barredfrom relitigating the matters contained herein in this or any other proceed-ing "This motion lacks merit and is denied2TheRespondent is, and at all material times has been,an Illinois cor-poration with an office and place of businessin Casey,Illinois, where it isengaged in the manufacture,sale, and distribution of shoesDuring theyear poorto July 29, 1966,the Respondent shipped products valued atmorethan $50,000 from its Casey plantto destinations outside the Stateof IllinoisSince March 23, 1966, when the Union won a Board-conductedelectionattheGreenup plant (Case14-RC-5373), the employees at Greenup have beenrepresented by the Union. A 2-year collective-bargainingcontract covering these employees was executed by theRespondent on May 23, 1966, and by the Union approxi-mately 4 weeks later.At the Casey plant,union organizingefforts began inlate November 1965, and became known to the Respond-ent's officials at least by the end of January 1966." TheUnion lost a Board-conducted election held among theemployees of the Casey plant on June 7, 1966 (Case14-RC-5457).We are here primarily concerned witheventswhich occurred at the Casey plant from thebeginningof 1966 until the election of June 7 of that year.B.The Pay Increase1.FactsFor some years Ettelbrick Shoe Company has followeda policy of treating the employees alikeinallitsplants -including the Respondent's plant at Casey. Astestified by Willenborg:We have to maintain the same working conditions inall plants. . . . If we grant a pay increase in one plantwe can't pass up the other plant[s] because the wordwould get around very quickly and we would haveproblems in all of our plants.Accordingly, in August 1957 a wage increase of 5 centsper hour wasgiven- Simultaneously to the employees oftheGreenup, Robinson, and Casey plants. Again inDecember 1959 another raise of 5 cents per hour wasgranted to employees of all three plants at thesame time.It is against this background that we must view the eventsof 1966.Early in January 1966, a committee representing theemployees of the Greenup plant requested that Willen-borg meet with them. Willenborg did so on January 11,5atwhich time the employees' representatives made cer-tain demands -among them, a wage increase of 10 centsper hour. In the negotiations which followed, Willenborgpointed out (according to Greenup employee Hazel Ed-wards, who attended):.he'd have to take into consideration the otherfactories too, if he raised us [the employees atGreenup] ten cents an hour, of course, he'd have toraise them [the employees at Robinson and Casey]ten cents an hour.An agreement was reached between Willenborg and theGreenup committee upon a cost-of-living bonus of 5cents per hour. This was put into effect at all three plants(Greenup, Robinson, and Casey) on January 22. At thistime,as mentioned above, the Union was attempting to3On August I, 1966, after the events related herein but before the hear-ing, Ettelbnck Shoe Company opened another plant at Newton,Illinois,approximately 20 miles from Casey"The finding as to the Respondent officials' knowledge of these activi-ties by late January is based upon the testimony of Joe Schull, plant su-perintendentof theRespondent5All dateshereafter refer to the year 1966, unless otherwise noted CASEY MANUFACTURING COMPANYorganize the employees at the Casey plant; the recordcontains no mention of union activities at the Robinsonplant; and-although it is not entirely clear-the em-ployees at Greenup apparently had not yet begun unionactivities."2.Contentions of the partiesThe complaint alleges that, on or about January 17, theRespondent "granted a pay increase to its employees inorder to induce [them] to cease their union or protectedconcerted activities." In its answer the Respondent de-nies this allegation in its entirety. However, at the closeof the hearing, the Respondent's attorney admitted thatin January there was a pay increase of 5 cents an hour inall three plants simultaneously.The General Counsel, in his brief, maintains that theRespondent's officials were aware of organizing efforts atthe Casey plant before the wage increases were grantedand that "this pay raise was motivated by a desire of theRespondent to discourage any union activities on behalfof its employees ... it was the intention of the Companyto discourage the organizing campaign.grantingbenefits with such intention during an organizing cam-paign is violative of the Act."On the other hand, the Respondent in its brief urgesthat management had no knowledge of union activities atany of its plants at the time the wage raises became effec-tive. It contends that the wage increases were motivatedby the increased cost of living, the competition for laborin the area reflected in the high labor turnover, and the de-mand of the Greenup employees for better wages. It ar-gues "The existence of a long-time company policy wasmerely the vehicle which respondent used to solve theeconomic problem at all of its plants."3.ConclusionThe Board majority opinion inAmerican FreightwaysCo., Inc.,stated:Itiswell settled that the test of interference,restraint, and coercion under Section 8(a)(1) of theAct does not turn on the employer's motive or onwhether the coercion succeeded or failed. The test iswhether the employer engaged in conduct which, itmay reasonably be said, tends to interfere with thefree exercise of employee rights under the Act.76Hazel Edwards, an employee of the Greenup plant for 35 years and amember of the committee which negotiated the wage increase,testified asfollows:Q.Do you know whether the Greenup Manufacturing plant wasbeing organized at the time of this meeting?A.No; no.° 124 N LRB 146, 147.On the same day the Board, inArmstrong Coun-ty Line Construction,124 N LRB 132, 139, held that a wage increase dur-ing a union campaign did not violate the Act because the General Counselfailed to prove that it wasillegally motivated."Exchange Parts Co.,131NLRB 806, 812. AfterAmericanFreight waysbut beforeExchange Parts,the BoardinTrue Temper Cor-poration,127NLRB 839, in effect repudiated the test set forth inAmerican Freightways.Later Board decisions indicate that the Boardlooks uponTrue Temperas a momentary reversion topre-AmericanFreightwaystests, followed quickly in ExchangePartsby a return to theprinciple enuniciated inAmerican Freightways.See, for example,The J.S.Dillion &SonsStores Co., Inc,144 NLRB 1235, 1243,fn. 28, en-forcement denied 338 F.2d 395 (C.A. 10); andReliance Fuel Oil Corp.,91Thereafter, inExchange Parts Company,the employersought to prove that in granting economic benefits it wasnotmotivated by unlawful considerations. The Boardstated flatly: "However, motive is neither controlling normaterial" and then quoted fromAmerican Freightways,as above." The United States Supreme Court affirmed."The General Counsel, in his brief, citing,AmericanFreightways,contends that "motive is not the determin-ing factor." The Respondent, conversely, takes the posi-tion:.that the Supreme Court does not adhere to theBoard's rejection of an employer's motive as ex-pressed inAmerican Freightways, supra,or asreiterated in the Board decision inExchange Parts.Thus, the test is not solely whether the conduct tendsto interfere with the free exercise of employee rightsbut also whether it is the intention AND motive ofrespondent to interfere with the free exercise of em-ployees' rights.Icannot agree. The Respondent does not cite anyauthority for its interpretation of the Supreme Court'sdecision inExchange Parts.A reading of that opinionreveals no criticism by the Supreme Court of the reason-ing applied by the Board therein. Moreover, court andBoard decisions since then indicate a belief that the Boarddecision inExchange Partsis still good law. Thus in1965, a year after the Supreme Court'sExchange Partsdecision, the United States Court of Appeals for theSecond Circuit stated:There is much in this record to indicate that Welchacted in good faith . . . but we conclude that, if theconduct complained of otherwise violated Section8(a)(1), good faith is no defense. The cases clearlydemonstrate that it is the tendency of an employer'sconduct to interfere with the rights of his employeesprotected by Section 8(a)(1), rather than his motives,that is controlling.10And as recently as 1966 the Board was still citingAmerican Freightwaysfor the proposition that "a com-pany's conduct is violative of Section 8(a)(1) where ittends to interferewith the exercise by employees of theirrights under the Act."" I accordingly conclude that theproper test to apply is that set forth inAmericanFreightways.Let us now apply all this to the instant case. Here, theRespondent did not choose the timing of the increases; onthe contrary the timing (and the raise itself) was the result129 NLRB 1166, 1167, 1175, fn 27, affd. 371 U.S. 224, enfd on remandFebruary 26, 1963 (C A. 2).°Exchange PartsCo., 375 U S. 405.10The Welch Scientific Co, Inc. v N.L.R.B.,340 F.2d 199, 203 (C.A2)." Hermann Equipment Manufacturing Company, Inc.,156 NLRB716, 718, fn. 3. More recently,the Boardhas stated inDan Howard Mfg.Co.,158 NLRB 805: "The employer's legal dutyis toproceed in thesematters (grantingor withholding benefits] as he would have done had theUnion not been on the scene " In anotherrecentcase the Board held thatan employer's grantinga wage increaseduring a union campaign "raisesa strong presumption" of illegality.Ventre Packing Co., Inc,163 N LRB540American Freightwayswas not citedin eitherDanHowardorVentre.As recently as March 1967 the United States Court of Appealsfor theFourth Circuit,speaking of violationsof Sec 8(a)(1) of the Act,stated-"The testis..whether the conduct in question had a reasonabletendency in the totalityof thecircumstances to intimidate"Corrie Cor-poration of Charleston v. N.L R.B.,375 F.2d 149, 153 (C.A. 4). 92DECISIONSOF NATIONALof collective bargaining initiated by the Greenup em-ployees. It is also significant that at this time (January 22)no representation petitions were pending before theBoard regarding the Respondent's employees at any of itsplants, nor was an election imminent. Moreover, the wageincrease took effect not only at the Casey plant where theUnion was active, but also at the Greenup and Robinsonplants,where there was no union activity. Finally, theRespondent acted in accordance with is longstanding pol-icy of maintaining the same working conditions in all itsplants -a policy which the General Counsel does not at-tack as unlawful. Indeed, had the Respondent acted dif-ferently and refused to apply the wage increase to itsCasey employees, in derogation of this longstanding pol-icy, it might have run the risk of being charged with dis-criminating against those employees because of theirunion activities. Having lawfully committed itself to raisethe pay of the employees at Greenup, the Respondenthad no choice, under the circumstances, but to treat theCasey employees in exactly the same fashion. And itmade this point clear to the Greenup employees duringtheir talk. To find a violation under such circumstanceswould be tantamount to holding that all wages and otherworking conditions in any of the Respondent's plantsmust remain fixed while a union campaign is underway inthat plant, no matter how long that campaign may last,even though meanwhile benefits may be legitimatelygranted at the other plants. In short, it would require theRespondent to abandon its policy of equality in all itsplants. To so hold would, in my opinion, be highly unreal-istlc.12 I conclude that the General Counsel has failed toestablish that the wage increase granted to the Casey em-ployees on January 22 reasonably tended to interferewith the free exercise of employee rights under the Act.In this posture of the case, I do not reach the issuewhether, by January 22 when the wage increase becameeffective, the Respondent was aware of the employees'organizing efforts at the Casey plant.C. Interrogation1.By SchullAs amended at the hearing the complaint alleges, andthe answer denies, that on or about January 25, February4, and April 20 Joe Schull, superintendent at the Caseyplant, "coercively interrogated employees ... concerningtheir union membership and activities." It is admittedthat, at all material times, Schull was a supervisor asdefined in the Act.The record shows, and I find, that between mid-Janua-ry and early February Schull approached John Rich, anemployee in the plant, and stated: "John, there is rumorsout that you have been passing out union cards." Rich de-nied it and asked Schull who had told him. Schull declinedto reveal this, and left. About a half-hour later Schullreturned. Calling him over, Rich remarked that Schullshould "tell whoever told him that if they wanted [his]job that bad they could have it." Schull advised Rich:"Now, John, just don't think anything more about it. For-get about it." 1312SeeChampion Pneumatic Machinery Co,152 NLRB 300, 306, andThe Brearly Company,163 NLRB 637, fn 213The findings regarding these two conversations are based on asynthesis of the testimony of Rich and Schull14The findings with regard to this conversation are based solely on Gil-bert's undenied testimony Although Schull testified, he did notmentionthe incidentLABOR RELATIONS BOARDThe record also shows, and I find, that Beverly Gilbert,an employee at the Casey plant, signed a union applica-tion card on February 2 or 3. On the next day, Schull ap-proached her in the plant and asked: "May I ask you aquestion?" When she assented, Schull stated: "I hear yousigned a union card yesterday at noon." Gilbert asked:"Who said I did?" but Schull, shrugging his shoulders, didnot answer. Then Schull asked Gilbert: "What can theyoffer you that we are not already giving you?" Gilbertresponded: "Better working conditions, better leather,"and walked away. 14From the above I conclude that between mid-Januaryand early February Schull attempted to elicit from RichinformationaboutRich'sunion activities;namely,whether he had assisted the Union by passing out cards.Moreover, on February 3 or 4, Schull similarly sought tofind out from Gilbert whether she had signed a unioncard. Such conduct reasonably tended to coerce the em-ployees in the exercise of protected rights, and thereforeconstituted interrogation proscribed by Section 8(a)(1).It is not entirely clear exactly what the General Counselrelies on as proof of illegal interrogation by Schull on orabout April 20 and consequently no finding regarding thisparticular allegation of the complaint will be made herein.In any event, such a finding would merely be cumulativeand would not materially affect the remedial orderhereafter recommended.2.By ZarkaAs amended at the hearing the complaint alleges, andthe answer denies, that on or about March 15 Joe Zarka,assistant superintendent at the Casey plant, "interrogatedemployees ... concerning their union membership andactivities." It is admitted that, at all relevant times, Zarkawas a supervisor within the meaning of the Act.In January, March, or April, the Union held meetingson at least three evenings, a week apart. One of the em-ployeeswho attended these meetings was KatherineReynolds. On the morning after the first of these, Zarka,in the plant, asked Reynolds "if [the employees] had hada nice meeting" and Reynolds answered: "Fine." Zarkathen asked "if [the employees] had got any cardssigned."Reynolds replied, "Yes." A week later, themorning after the next union meeting, Zarka again askedReynolds "if [the employees] had had a good meeting"and Reynolds again responded: "Fine." Zarka then asked"if [the employees] had got any more cards." Reynoldsanswered: "A few." A week after that, after still anotherunion meeting, Zarka told Lois Adkinson, another em-ployee, that she "didn't have to worry about [the Caseyemployees] getting a union in because [they] didn't haveenough cards signed." Later that day Zarka came toReynolds' workplace and asked: "Why didn't you tell mewe [sic] had enough cards signed?" Reynolds repliedthat this was none of Zarka's business.In mid-March, in the plant, Zarka engaged in a conver-sation with Reynolds and Leota Winnett, another emplo-yee.15 Zarka asked Reynolds what she hoped to gain byhaving a union. She answered by listing specific benefits.15Reynolds testified that a third employee, Kenneth Sowers, waspresent "after about half of the conversation " Winnett in her testimonydid not mention his presence and Sowers himself testified that he couldnot recall the incident , CASEY MANUFACTURING COMPANY93Then Zarka turned to Winnett and inquired: "Well,Leota, how about you?" Winnett likewise mentioned cer-tain benefits. Zarka responded that he had been trying toget such benefits for the employees. isThe Respondent, in its brief, refers to Reynolds'"camaraderie with Zarka." It is true that the recordreveals the existence of "a very good relationship"between Reynolds and Zarka. On one occasion Reynoldsasked Zarka what he thought of the Union and he replieditmade no difference to him. On another occasion sheasked whether he would hold her union activities againsther; he responded in the negative. But a friendly at-mosphere does not license an employer to engage in il-legal interrogation. Although rebuffed, Zarka continuallyquestioned Reynolds about the Union's strength. In thecontext of other unfair labor practices found herein, suchpersistent efforts to elicit information, in the face of obvi-ous reluctance to reveal it, may reasonably be said tohave tended to coerce Reynolds. And I am also con-vinced that Zarka's questioning of Reynolds and Winnettin mid-March concerning their attitude toward the Unionlikewise exceeded permissible bounds. He had no rightto inquire of their motives in supporting the Union. 17 It isaccordinglyfound thatZarka's interrogationsofReynolds and Winnett described above violated Section8(a)(1) of the Act.Toward the end of March Rich spent "a few nights" inthe company of a representative of the Union obtainingsignatures of employeeson unionauthorization cards.About April 1 Zarka approached Rich at his machine andsaid: "John, I hear you have been putting in as manyhours at night working as you have in the daytime." Richreplied: "Yes, I have. Do you want to argue with me?"Zarka responded: "No. I am just ashamed of you."1e TheGeneral Counsel, in his brief, maintains that Zarka "wastalking of Rich's visits with the Union organizer," andtherefore this constituted illegal interrogation. In supportof this, the General Counsel points to Zarka's failure totestify at the hearing that in that conversation he referredto something other than Rich's unionactivities. In thelightofZarka's illegal interrogations of employeesReynolds and Winnett, I consider the General Counsel'sinterpretation reasonable and conclude that Zarka's state-ment to Rich concerning the hours he put in at night wasdesigned to elicit information regarding Rich's union ac-tivities and was therefore proscribed by the Act.D. Alleged ThreatThe complaint alleges, and the answer denies, that onor about February 16 Zarka "threatened an employeewith loss of earnings if the Union became the representa-tive of the employees" at the Respondent's plant. This al-legation of the complaint is based entirely upon a conver-sation in the plant on February 16 between Zarka andReynolds, in the presence of two other employees,Carolyn Livingston and Betty Masters.According to Reynolds, Zarka said that Reynolds andher husband, Don (also an employee of the Respondent),"should consider [themselves] lucky because of the highaverage" they had, as the workers in St. Louis were mak-ing .$1.25 per hour; Reynolds answered "that the workersin St. Louis must be fools then"; whereupon Zarka statedReynolds "wouldn't think they was fools if [she] wasstarving to death, and that's what might happen." Oncross-examination, Reynolds admitted that a prehearingwritten statement given by her to the Respondent's attor-ney contained nothing about Zarka adding: "and that'swhat might happen to you, too." Livingston, a witness forthe General Counsel, testified: "They was talking aboutSt. Louis, they just got a dollar and a quarter an hour, andKatherine [Reynolds] said they were fools for workingfor a dollar and a quarter an hour." Masters did not testi-fy. Zarka testified that he told Reynolds: "Kathy, you andDon are very fortunate to be earning the money that youdo"; in response Reynolds "made some remark aboutsomebody being suckers or fools or working forsomething." He then testified as follows:Q.Did you say anything after that?A.No, sir, I don't remember saying anything.Q.Did you say that she should feel very fortu-nate, that she could be standing in a bread line andstarving to death?A.No, I don't think I made that statement.Q.Didyou make any statement,added onto thatstatement with respect to you could be standing in abread line starving to death and that'swhat mighthappen to you?A. That's ridiculous.Q.Well, did youmake the statement?A.No, sir.I credit Zarka's version as more accurate than that ofReynolds, and conclude that the General Counsel hasfailed to prove by convincing evidence that Zarka addedthewords:"and that'swhat might happen to you."Without these alleged words at the end,his statement didnot constitute a threat of reprisal.Accordingly, theRespondent'smotion to dismiss this allegation,made atthe close of the hearing,is granted.E.Announcementof Retirement PlanThe complaintalleges, andthe answer denies, that onor about March 4, 1966, the Respondent "announced aretirement plan for its employees for the purpose of in-ducing [them] to cease theirunion... activities."Prior to mid-1964 Ettelbrick Shoe Company had beenpayingpensionsto "four or five" retired former em-ployees. In November 1964 Ettelbrick Shoe Companyrequested its accountants "to discusspension plans" withEttelbrick and Willenborg. This was done. Early in 1965Willenborg,in connectionwith information supplied byEttelbrick Shoe Company's chief payroll clerk, prepared"a ten-year projection" in order toobtain "some estimateof whata pensionplan would cost." Late in July 1965 theboard of directors of Ettelbrick Shoe Company agreedwith Willenborg's suggestionthat "the Company should'SThe findings regarding the conversations involving Zarka andReynolds are based on a synthesis of the testimony of Reynolds and Wm-nettZarka admitted that he had "several" conversations with Reynoldswith respect to the Union. He testified that he had seen her with union or-ganizers and had "asked her what she expected to gain by having theUnion in the factory "1'CompareSpringfieldGarmentManufacturingCompany,152NLRB 1043, 104618These findings are based upon Rich's undemed testimony AlthoughZarka testified, he did not mention this incident 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefinitely establisha pension plan." In September 1965,Step Master Shoes, Incorporated, a wholly owned sub-sidiary of Ettelbrick Shoe Company described by Willen-borg as "oursellingdivision," announced the establish-mentof a pension plan for its employees, who weresalesmen,effective January 1, 1966. Thereafter, accord-ing to Willenborg, Ettelbrick Shoe Company "resumedwcrk on other aspects of [its] pension plan." However,this was delayed somewhat by an illness suffered by Et-telbrick.At themeetingbetween Willenborg and representa-tives of the Greenup employees in January 1966, the em-ployees' representativesincluded intheir demands arequest for a pension plan. Willenborg informed them thatEttelbrick Shoe Company was "working on a plan andhad one about ready to announce" and although it wasnot "fully completed" it would be "before the year is up."On March 4 the Respondent mailed a letter to each em-ployee at the Casey plant. It read:CASEY MANUFACTURING CO.CASEY, ILLINOISMarch 4, 1966TO OUR EMPLOYEES:We are pleased to announce the start of a modestpension plan for our employees. This plan will benon-contributing (all costs paid for by the company).To be eligible for the plan, an employee must haveat least 15 years consecutive service with the com-pany. Retirement will be from ages 62 to 65 years,thismatter to be left to the discretion of the com-pany. However, no employee will be asked to retireat 62, if he or she does not have 15 years of service.The primary reason for age 62 retirement would beillhealth and the elimination of jobs through newmachinery, certain jobs being eliminated throughtechnilogical advances, such as unisoles which donot require edge trimming, rough rounding, etc.There will be no pension paid due to disabilityprior to age 62, however, if an employee is certifieddisabled permanently by a registered physician priorto 62,then, if at age 62 the employee has 15 years ofservice including disabilitytime,that employeewould go on pension at age 62. This pension wouldbe effective to January 1, 1966. In other words, anyemployee who has reached the age of 65 since Janua-ry 1, 1966 would be eligible to go on pension. Retire-ment isnotcompulsary at age 65.All pension checks will be mailed the 1st day ofeach month.Pension scales would be as follows: Time Workers& Piece Workers $25 00 per month; AssistantForemen, Machinists, Maintainence Workers, & Of-fice Employees $40.00 per month; Foremen $50.00permonth; and Superintendents and Executives$100.00 per month.This pension, as a supplement to social security,will,we hope, make retirement a little more com-fortable for our employees.As we stated in the opening paragraph, this is amodest start, let us not kid ourselves, a successfulpension plan has to come from a successful com-pany. A successful company has a product well madeand well received by the customers. We can not ex-press enough, the importance of production, in thisday and age of high overhead. The more productionwe can achieve, the lower per pair our overhead willbe.We hope the future will allow us to increase theamount of the pension.CASEY MFG. COMPANYIs/W. WillenborgPresidentOn October 1, after the issuance of the complaintherein, Ettelbrick Shoe Company entered into two agree-ments with The First National Bank of Chicago. Oneestablishes a trust for employees represented by theUnion (namely, the employees of the Greenupplant) andrefers to "an Employees' Pension Plan [heretoforeestablished]with ... the Union ... for the exclusivebenefit of its employees and their beneficiaries,as thereindefined...." The other establishes a trust for employeesnot represented by the Union (namely, the employees atallother plants) and refers to "an Employees'PensionPlan [heretofore adopted by the Company] for the exclu-sivebenefitof itsnon-unionemployees and theirbeneficiaries, as therein defined...."The General Counsel,in hisbrief, points out that "it isadmitted that supervisors of the Casey plant knew ofunionactivity at that location prior to March 4." How-ever, under the doctrine ofAmerican Freightways, 124NLRB 146, discussed above,in determiningthe legalityof the granting of benefits during aunion campaign, theemployer's motive is immaterial. I thereforeneed not,and do not, take into consideration the Respondent's al-leged knowledge of theunioncampaign at the Caseyplant.The test is the tendency of the announcement ofMarch 4 "to interfere with the free exercise of employeerights under the Act."In evaluating the announcement of March 4,timing ishighly significant. Unlike the wage increases of January,when the Respondent's timingwas dictated by the de-mands of the Greenup employees, here the Respondenthad complete control of the timing of theannouncement.The Respondent, in its brief, emphasizes "that Respond-ent's desire to give employees a pension plan arose ap-proximately two years before the advent of the Union" ateither Greenup or Casey.But thisdoesnot lessen the im-pact of theannouncementin the midst of the Union'scampaign, especially when one considers the incompletestage of thepension planon March 4. As to this, Ettel-bnck testified:Q.Were all of the terms and conditions of thepension plan worked out on March 4 when you an-nounced it to the employees?A.N o.Finally, we must consider the Respondent's longstandingpolicy of treating the employees of all its plants alike. Asnoted above, that policy was followedin the wage in-creases granted in January. But although letters went outon March 4 to all employees of the Casey plant,there isno showing that similar letters were sent to employees ofother plants-on March 4 or at any othertime. Bearing inmind this departure from the Respondent's longstandingpolicy, and the announcement before all the terms andconditions of the pension plan had been fully worked out,Iconclude that the announcement of March 4, made tothe Casey employees alone, reasonably tended to inter- CASEY MANUFACTURING COMPANYfere with the exercise of their rights under the Act, andtherefore violated Section8(a)(1).19F.No-Solicitation RulesThe complaint alleges, and the answer denies, that onor about May 1, the Respondent "published a companyrule to its employees which prohibited solicitation forunion membership during working hours or at any time oncompany property without the permission of the plantmanager."In the fall of 1965 the Respondent distributed a rulebook to all its employees.20 Itcontained the following:11.Soliciting among employees for funds or con-tributions for any purpose is prohibited during work-ing hours or at any time on Company propertywithout permission of the Supt.The Company considers the following as sufficientreason for dismissal.*****10.Soliciting for any purpose such as bets, or-ganizations,charities,sale of tickets,operation ofpools, lotteries, etc.In late March or earlyApril 1966the Respondentposted on the bulletin board at the Casey plant the follow-ing notice:CASEY MANUFACTURING CO.CASEY,ILLINOIS...........DateTO:You have violated Company Rule Number 11which prohibits soliciting for any purpose duringworking hours or at any time on company propertywithout the permission of the plant manager. This isa warning letter.A second violation of the above will result in a oneweek layoff without pay.A third violation of the company rule outlined inparagraph one will result in a permanent dischargefrom company work force.A copy of this letter is being placed in your person-nel file and will be a permanent part of the record ofyour employment here.CASEY MFG. COMPANYJoe ShullSuperintendentSoliciting has been going on and if not stopped im-mediately, those responsible will be presented one ofthese letters.19Good-All Electric Mfg Co,117 NLRB 72, 74, cited bythe Respond-ent, is distinguishable on itsfactsThere,the union had "raised thematter of the trust as an issue in the campaignand the Employer wassimply countering" No such factsappear hereMoreover, there theannouncement was of a benefit"which had been previously granted,"while here the announcement was made before plans for the pension fundhad been fully worked out95It remained posted about 10 days or 2 weeks. Then arepresentative of the Union wrote to the Respondent inprotest. Thereafter the Respondent removed the noticeinquestion and substituted in its place the followingnotice:CASEY MANUFACTURING CO.CASEY,ILLINOISTO OUREMPLOYEES:Some time ago we issued to each of you a bookletcontainingworking rules here at the factory.Recently, we have had some questions about certainof those rules. In order to clear up those questions,we will set out the rules involved. They are:1.Employees are not to solicit other employees forany purpose such as bets, organizations, charities,sale of tickets, operation of pools, lotteries, etc., dur-ing working time and employees are not to be sol-icited for any purpose during their working time.Working time is for work and employees cannot per-form their work properly if interfered with by so-licitation.2.Employees are not to distribute literature,pamphlets or papers for any purpose to other em-ployees in any working area of the factory whetherduring working time or otherwise and employees arenot to accept such materials for any purpose in thefactory'sworking areas, at any time. The workingareas around machinery must be kept clear and unlit-tered and these areas can be dangerously cluttered ifliterature, pamphlets or other papers are scatteredabout them.3.All employees are expected to be at their placesof work at the factory's starting time and to remain attheir places of work and continue to work until thefactory's quitting times except for brief reasonableabsences for personal reasons or when and if ex-cused by foremen or other supervision./S/JOE SHULLJOE SHULLPLANT SUPERINTENDENTIt is not clear from the record how long the last-quotednotice remained on the bulletin board.The General Counsel does not base any allegation ofunfair labor practices upon the original distribution of therule book.But heattacks the validity of the rule posted inlateMarch or early April, as an unwarranted infringementon employee rights. I agree that the rule is too broad, asit requires management permission for any employee tosoliciton the Union's behalf during nonworking timeanywhere on company premises. This renders it pre-sumptivelyinvalid onits face .21 And the Respondent has20The finding regarding the timing of the book's distribution is based ona date it bears, September 13, 1965 Reynolds testified that she receivedher copy "the last of December [ 1965] or the 1st of January [ 1966] "Willenborg testified that the book was distributed "in late 1964 or early1965 " 1 n view of the date imprinted in the book, I consider this testimonyinaccurate21Walton ManufacturingCompany, 126 NLRB 697 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDshown no justification for the rule to overcome that pre-sumption. Moreover, it is no defense that the offendingrulewas rescinded after the Union's protest. Ac-cordingly, I find that, by republishing its illegal no-sol-icitation rule for about 10 days or 2 weeks in late Marchor early April, the Respondent violated Section 8(a)(1) ofthe Act.The complaint further alleges, and the answer denies,that on or about May 25 the Respondent "applied a com-pany rule against solicitation on company premises in adiscriminatory manner so that all union solicitation wasprohibited, but solicitation for other purposes was per-mitted during working hours...."Late in March Schull walked up to Sheila Knifley, anemployee, at her desk and said: "Sheila, one of the girlshas reported that you have been trying to get her to signa union card.... Now, what you do on your own time isyour own business but while you are ... working for meI expect you to work on shoes." Knifley denied havingpassed out union cards on working time.Schull replied:"It doesn't matter one way or the other, I am just tellingyou what they reported." Knifley stated that if she "wasgoing to get fired [she would] just as soon get fired nowand get it over with," to which Schull responded that she"had a right to [her] own opinion .... 1122All parties apparently agree that the above-describedconversation constituted enforcement of the no-solicita-tion rule posted in April, quoted above, and that, on itsface, this rule is presumptively valid. The General Coun-sel, however, contends that this rule was discriminatorilyapplied to prevent union solicitation during workinghours while at the same time the Respondent permittedother types of solicitation (unrelated to the Union) to takeplace on company time. To support this contention theGeneral Counsel relies on the uncontradicted testimonyof Reynolds thatlate inMay, during worktime, she col-lecteda dollar from Norma Elkins (described byReynolds as a floorlady) for the birthday club23 inSchull's presence, and that later, as Reynolds was count-ing the birthday club money, Schull asked her: "What areyou doing, buying votes?" The General Counsel also re-lies on the undenied testimony of Winnett that shortly be-foreMay 30, during working time, Helen Loehr, a floor-lady, approached her and sold her a chance on the Indi-anapolis 500-mile automobile race. He also relies on theuncontradicted testimony of Kenneth Sowers, an em-ployee, that there were 33 chances on the Indianapolis"500," that Loehr sold him one of these chances duringlunchtime late in May, that she asked him to dispose ofthe remaining 7 or 8 chances, and that he spent 5 or 10minutes doing so; he was not certain whether he sold anyduring working time.24 It is found that these incidents oc-22The findings regarding this conversation are based on a synthesis ofthe testimony of Schull and Knifley23A club consisting of 26 members who contribute I dollar each for theother members' birthdays.24Willenborg testified without contradiction, and I find, that Loehr hasauthority to decide who is going to do what work, and that she did not votein the Board-conducted election at the Casey plant on June 7 It is foundthat she is,and at all relevant times has been, a supervisor within themeaning of the Act25The Wm H Block Company,150 NLRB 341,Lou De Young'sMarket Basket, Inc,159 NLRB 854,Serv-Air, Inc,161NLRB 382,SparksNugget, Inc,161NLRB 1195,Tyrone Hydraulics, Inc,161NLRB 1476,Gooch Packing Company,162 NLRB1,Priced-LessDiscount Foods, Inc dibla Payless,162 N LRB 872, andWalker ProcessEquipment, Inc ,163 NLRB 615. But compareSpringfield Garmentcurred substantially as related by Reynolds, Winnett, andSowers.In the light of the permissiveness of the Respondent re-garding open solicitation for the birthday club on com-pany time and the involvement of a supervisorin sellingchances on the "500," which occurred (at least in part)during working hours, I regard Schull's reprimand ofKnifley for supposedunionactivities on company time asdisparate treatment, which reasonably tended to inhibitthe employees in the exercise of their Section 7 rights.25Accordingly, such discriminatory conduct, in my opinion,violated Section 8(a)(1) of the Act.G. Promise ofAdditional HolidaysThe complaint alleges, and the answer denies, that onor about June 6 Willenborg "impliedly promised two ad-ditional paid holidays to [the Respondent's] employeesfor the purpose of inducing [them] to cease their union.activities."All parties agree, and I find, that on June 6 Willenborgdelivered a prepared speech to the assembled employeesof the Casey plant in which he urged them to vote againstthe Union in the Board-conducted election scheduled tobe held the next day. Willenborg admitted, and I find, thatat the end of the prepared speech he added a statement"that we had to maintain the same working conditions inall of our plants because of their close proximity."26 Theparties stipulated, and it is found, that the collective-bar-gaining contract covering the employees at the Greenupplant provided for seven paid holidays for the year 1966(apparently one more than those employees had enjoyedin 1965). That contract, as previously mentioned, hadbeen executed by the Respondent, but not yet by theUnion, at the time of the speech in question. It will be as-sumed, without deciding, that the Casey employees atthat time knew that the Greenup contract contained anadditional paid holiday for the year 1966.27The General Counsel does not base any allegation onthe delivery of the prepared speech. However, he assertsthat the later statement of Willenborg that the same work-ing conditions would be maintained in all the Respond-ent's plants was tantamount to informing them "thatthey could receive all of the benefits of a union contractwithout a union." As "most of the employees at Caseyknew" that the Greenup contract provided for an addi-tional paid holiday, it follows, says the General Counsel,"that the Respondent did promise its employees an addi-tional paid holiday during Willenborg's speech of June 6.Such a promise, so clearly intended to ward off union ac-tivity, is violative of Section 8(a)(1)."Let us analyze this argument. All that Willenborg didManufacturing Company,152 NLRB 104326 Sowers, a witness for the General Counsel, generally corroboratedthisTo the extent that other employee witnesses (Reynolds, Gilbert,Winnett, and Rich) vaned this statement in some respects,their testimonyis regarded as less accurate than that of Willenborg and Sowers.27On cross-examination Willenborg testifiedQ Did the company have a policy of keeping employees at oneplant informed about what was occurring at other plants within thecompany"A Well, we really didn't have to, because the word traveled prettyfastOn the other hand, Gilbert testified on direct examinationQ Did you know at that time [June 6] what holidays Greenup[employees] had under their contract"A No, I didn't CASEY MANUFACTURING COMPANY97on June 6 was to remind his audience of the Respondent'spolicy of treating the employees of all its plants alike,thereby impliedly promising to continue to follow thatpolicy. As mentioned above, this was a longstanding pol-icy, and its validity is not here attacked. Its reiteration ata time when negotiations at Greenup had apparentlyresulted in agreement for additional benefits was not thedisclosure of any new approach. On the contrary, itserved merely to underscore something of which the em-ployees were already fully aware28-namely, that anyfruits of collective bargaining won by the Greenup em-ployees through the efforts of their statutory bargainingagentwould automatically accrue to the Casey em-ployees, in accordance with the Respondent's longstand-ing commitment. It is therefore concluded that, by thisstatement, Willenborg did not make a promise of benefitto the Casey employees in violation of the Act. TheRespondent's motion to dismiss this portion of the com-plaint, upon which ruling was reserved, is accordinglygranted.Upon the basis of the above findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.CaseyManufacturing Company is,and at allmaterial times has been,an employer within the meaningof Section 2(2) of the Act,and is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.United Shoe Workers of America,AFL-CIO, is,and at all material times has been,a labor organizationwithin the meaning of Section 2(5) of the Act.3.By interfering with, restraining,and coercing its em-ployees in the exercise of the rights guaranteed in Section7 of the Act, the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a)(1) of the Act.4.Theaforesaid unfair labor practices tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce,and constitute unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.Upon the basis of the above findings of fact and conclu-sions of law,and upon the entire record in this case, Imake the following:RECOMMENDED ORDERIt has been found that the Respondent illegally inter-rogated its employees, announced a pension plan to itsemployees under circumstances where such announce-ment reasonably tended to interfere with their rights,republished an unduly restrictive no-solicitation rule, andenforced its no-solicitation no-distribution rules in a dis-criminatory manner. It will accordingly be recommendedthat the Respondent cease and desist from such con-duct,29 and any like or related conduct. N othing containedherein shall, however, be construed as forcing or requir-ing the Respondent to vary or abandon any employeebenefits currently in effect at any of its plants. In view ofthe repeal of the illegal no-solicitation rule promptly uponthe Union's protest, and the bargaining to anagreementbetween the Respondent and the Union at the Greenupplant, I perceive here no rejection of the principle of col-lective bargaining. Accordingly I am of the opinion thata broad cease-and-desist order would not be appropriate.During the hearing the Union filed a written motionrequesting that, if the Respondent were found guilty ofviolating Section 8(a)(1) of the Act, it be required "to bar-gain with the Union in the same terms applicable upon aBoard finding that an employer has violated Section,8(a)(5) of the Act." The Unionin itsbrief makes otherrequests regarding the appropriate affirmative remedy, allgoing beyond mere posting of notices, and all granting itsome kind of bargaining rights. The Respondent, in itsbrief, resists these suggestions. I find no merit in theUnion's motion. As the record here affords no proof ofthe Union's majority status among the Respondent's em-ployees, I am not convinced that the "strong medicine"of a bargaining order30 is warranted.31 Moreover, I per-ceive here no "unique circumstances" requiring "an ex-ceptional remedy." I conclude that the posting of theusual notices will adequately remedy the unfair laborpractices found to have been committed by the Respond-ent herein. The Union's motion is therefore denied.It is accordingly recommended that Casey Manufactur-ing Company, Casey,Illinois, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees with regard to theirown or other employees'unionsympathies, affiliations,or activities in a manner constituting interference,restraint, or coercion.(b)Granting or announcing increased benefits for itsemployees where such conduct reasonably tends to inter-fere with the exercise of their rights under the Act.(c)Prohibiting its employees from soliciting on behalfof United Shoe Workers of America, AFL-CIO, or anyother labor organization, on company property duringtheir nonworking time.(d)Discriminatorilymaintainingor enforcing its no-solicitation or no-distribution rules in such a manner as torestrain or impede its employees in their organizationalactivities.(e) In any like or related manner interfering with,restraining,or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assist anylabororganization, to bargain collectively throughrepresentatives of their own choosing, to engage in con-certed activities for the purpose of collective bargainingor other mutual aid or protection, and to refrain from anyor all such activities, except to the extent that such rights2eOn direct examination Reynolds, speaking of herself and other em-ployees of the Casey plant who heard Willenborg's speech on June 6,testified"we knewhe had to give us what they [the employees of theGreenup plant] received " [Emphasis supplied.]11TheRespondent,in itsbrief, urges "SINCERESPONDENT'S INVALIDNO-SOLICITATIONRULES WERE RESCINDEDAT THE REQUEST OF THEUNION APPROXIMATELY TWO MONTHS PRIOR TO THE ELECTION AND PRIORTO THE FILING OF UNFAIR LABOR PRACTICE CHARGES, AND, SINCE THEREISNO EVIDENCE THAT THERULES IMPEDED THEUNION'S ORGANIZA-TIONAL EFFORTS,NO PURPOSEWOULDBE SERVED BY ORDERING AREMEDY WITH RESPECT TO THE RESCINDED RULES"Ido not agree Themere republication of the illegal rule, even absent enforcement,inherentlyinhibited employees in the exercise of protected rightsThe Great Atlan-tic& Pacific Tea Company, Inc.,162 NLRB1182 Therefore remedialaction is necessary(although the offending rules have meanwhile beenrescinded)to prevent repetition of the proscribed conduct3°N.LR.B v FlomaticCorp,347 F 2d 74,78 (C A 2)31H. W Elson Bottling Company,155 NLRB714, 715-716, and J PStevens Co,Inc,157 NLRB 869 98DECISIONS OF NATIONALmay be affected by an agreement requiring membershipin a labor organization as a condition of employment, asauthorized in Section 8(a)(3) of the Act.2.Take the following affirmative action, which it isfound will effectuate the policies of the Act:(a)Post at its plant in Casey, Illinois, copies of the at-tached notice marked "Appendix."32 Copies of the saidnotice, to be furnished by the Regional Director for Re-gion 14, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, orcovered by any other material.(b)Notifysaid RegionalDirector, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.33IT IS FURTHER RECOMMENDED that the complaintherein be dismissed, insofar as it alleges that the Re-spondent committed any other violation alleged in thecomplaint but not found herein.it In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "3' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:LABOR RELATIONS BOARDWE WILL NOT question our employees about theirown or other employees' union sympathies, affilia-tions,or activities in a mannerconstituting inter-ference, restraint, or coercion.WE WILL NOT grant or announce increasedbenefits for our employees where such conductreasonably tends to interfere with the exercise oftheir rights under the Act.WE WILL NOT prohibit our employees from solicit-ing on behalf of United Shoe Workers of America,AFL-CIO, or any other union, on company propertyduring their nonworking time.WE WILL NOT discriminatorily enforce our no-sol-icitation or no-distribution rules in such a manner asto restrain or impede our employees in their unionactivities.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in the ex-ercise of the right to self-organization, to form, join,or assist any union, to bargain collectively throughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of collective bar-gaining or other mutual aid or protection, and torefrain from such activities, except to the extent thatsuch right may be affected by an agreement requiringunion membership as a condition of employment, asauthorized in Section 8(a)(3) of the Act, as amended.CASEY MANUFACTURINGCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of postingand must notbe altered,defaced, or covered by any other materialIf employees have any question concerningthis noticeor compliance with its provisions, they maycommunicatedirectlywith the Board'sRegionalOffice, 1040 Boat-men's Bank Building,314 North Broadway, St. Louis,Missouri63102, Telephone 622-4167.